Citation Nr: 0108022	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for Peyronie's 
disease, secondary to surgery in November 1989 by the 
Department of Veterans Affairs.

2.  Entitlement to service connection for a cholecystectomy, 
secondary to service-connected status post 
nephroureterectomy.

3.  What evaluation is warranted for status post 
nephroureterectomy, from July 21, 1998?

4.  What evaluation is warranted for postoperative right 
flank and right upper quadrant pain, from July 21, 1998?

5.  What evaluation is warranted for right femoral 
neuropathy, from July 21, 1998?



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from April 1942 to 
November 1945.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Buffalo, New York (hereinafter RO).

In a statement received by the RO in May 2000, the veteran 
raised the issues of whether new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for gastritis, erythema, fainting spells, and 
residuals of a laminectomy.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  Subsequent to a right nephroureterectomy, there is no 
evidence of nephritis, infection, or pathology of the left 
kidney.  

2.  The residual, rough stub end of the rib that was resected 
during the veteran's right nephroureterectomy, results in 
pain in the right flank and right upper quadrant, without 
functional impairment. 

3.  Right femoral neuropathy results in incomplete paralysis 
of the femoral nerve characterized by a loss of reflexes, 
muscle atrophy, sensory disturbances, and constant, at times 
excruciating, pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a nephroureterectomy from July 21, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.115b, Diagnostic Code 7500 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for right flank and right upper quadrant pain from July 21, 
1998, have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for right femoral neuropathy from July 21, 1998, have not 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.124a, Diagnostic Code 8526 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran underwent a bone scan in May 1989, which revealed 
obstructive uropathy on the right side.  In October 1989, he 
underwent an intravenous pyelogram that revealed right 
hydronephrosis and partial obstruction of the lower ureter.  
Thereafter, a cystoretrography was performed which indicated 
irregular filling defects.  In November 1989, a cystoscopic 
sheath was inserted which showed a normal urethra with no 
evidence of prostatic urethral obstruction.  The bladder 
revealed no erythema or bladder tumor.  The ureteral orifides 
were normal.  A balloon-dilating catheter was placed in the 
intramural ureter, and thereafter a short, rigid, 
ureteroscope was inserted into the ureter.  A retrograde 
ureteropylography demonstrated the filling defect but showed 
the ureteroscope was distal to a suspected lesion.  Further 
attempts at progressing with the ureteroscopy were 
unsuccessful.  An incision into the right lower quadrant was 
made, and palpation of the suspicious lesion revealed no 
obvious large stones.  A fleshy type mass was palpated in the 
ureter and a uretal tumor was suspected.  A right 
nephroureterectomy was performed, during which a portion of 
the twelfth rib was excised.  Postoperatively, the veteran 
complained of weakness and numbness in his right leg.  
Pathology reported ureteritis and a stone in the distal 
ureter, with no malignancy.  

Thereafter, the veteran continued to complain of pain, 
weakness, and numbness in his right flank and lower 
extremity.  An electromyogram conducted in January 1990, 
found an acute denervation in the right iliopsoas muscle.  It 
was concluded that the denervation was recent and partial, 
and "may be related to his history of a recent surgical 
procedure."

In November 1993, the veteran entered into a stipulation and 
compromise with the United States Government to settle a 
claim filed under the Federal Torts Claims Act, 28 U.S.C. §§ 
1346(b), 2672-2680 (1994), for injuries sustained during the 
November 1989 procedure.

In May 1997, the veteran complained of severe pain in the 
right flank and right upper quadrant.  Radiographic studies 
of the abdomen were negative, as was a computerized 
tomography scan.  An ultrasound revealed cholelithiasis.  
Laboratory studies were normal.  The veteran was admitted to 
a VA facility and a surgery team determined that the pain was 
related to the nephrectomy and was incisional in nature.  The 
discharge diagnoses were right flank and right upper quadrant 
pain, probably of past incisional surgery induced pain; and 
gallbladder stones.  Thereafter, the veteran was admitted to 
a VA facility in June 1998, and underwent an open 
cholecystectomy.  The discharge diagnosis was cholelithiasis, 
status post open cholecystectomy.

A VA genitourinary examination conducted in August 1998, 
reported a history of frequent falls due to the right lower 
extremity "giving way and buckling," as well as right 
anterior thigh numbness.  The veteran denied receiving 
genitourinary therapy.  The diagnoses included no muscle 
atrophy of the lower limb musculature.  An additional VA 
examination conducted in August 1998, reported complaints 
that the surgery in 1989 left his right leg weak and numb.  
It was noted that the veteran used a cane and experienced 
multiple falls.  The veteran complained of pain in his right 
hip and the inability to walk far distances or bear weight on 
his right leg.  He noted that he was unable to lift more than 
10 pounds due to the weakness in his right leg.  Evidence of 
atrophy of the right thigh was found, as well as weakness of 
the iliopsoas and the quadriceps muscles.  A full range of 
active and passive motion was reported, however, there was a 
marked decrease in strength.  The diagnosis was femoral 
neuropathy, due to surgical complications of a nephrectomy.  

A VA outpatient treatment record dated in April 1999, 
reported that the veteran complained of right lower extremity 
pain and weakness for the past 10 years that had 
progressively increased in severity.  It was noted that the 
veteran's gait was normal and there was full range of motion 
of the hip and knee.  Muscle strength was 4/5.  Diffuse 
hypesthesia and decreased knee and ankle jerks were reported.  
Nerve conduction studies performed in April 1999, found right 
femoral neuropathy, mild peripheral axonal motor sensory 
polyneuropathy, and minimal criterion for right upper-middle 
lumbar radiculopathy.  Range of motion of the lower 
extremities were intact.  Straight leg raising was negative.  
Right hip flexion was 4/5 in strength, right knee extension 
was 4/5 in strength, and right ankle dorsiflexion and plantar 
flexion were 4/5 in strength.  Left hip flexion was 4+/5 in 
strength, left knee was 4+/5 in strength, and left ankle 
dorsiflexion and plantar flexion were 4+/5 in strength.  Both 
lower extremity deep tendon reflexes were absent.  There was 
decreased pinprick in the whole right lower extremity.  Right 
thigh circumference was reported as 20 inches; the left thigh 
circumference was 21 inches.  

A VA outpatient treatment record dated in June 1999, reported 
right femoral nerve injury, peripheral neuropathy, and severe 
neuropathic pain.  A VA examination conducted in October 
1999, was consistent with the previous surgery, and right leg 
weakness in the anterior thigh.  

The veteran testified at a personal hearing before the RO in 
December 1999, that he frequently fell due to the residual 
weakness and numbness in his right leg.  He further stated 
that when he was in bed, his right leg throbbed with pain.  
He further noted that when he squatted, he was unable to 
rise.  

A VA examination conducted in January 2000, reported that the 
veteran complained that the stump end of the excised rib on 
the right was nudging and rubbing causing pain and discomfort 
that was constant and non-relenting in nature.  He further 
reported throbbing pain on the right flank that went down to 
his right knee, as well as numbness of his right thigh.  The 
veteran gave a history of frequent falls and noted that he 
ambulated with a cane.  On examination, surgical scars were 
noted as well healed and nonadherent.  Pain was found at the 
mid-axillary line level corresponding to the ninth rib 
region, and the stump of the excised rib could be felt 
rubbing on the tissues in the area.  There was pain on 
palpation and touch in the immediate vicinity of the area 
described.  There was no sensory deficit in this area and no 
evidence of abdominal atrophy.  The diagnoses were status 
post right nephrectomy; post incisional right flank and right 
upper quadrant pain; and status post cholecystectomy.  It was 
the examiner's opinion that the etiology of the right flank 
and right upper quadrant pain was the result of the residual 
rough stub end of the rib that was resected during his 
nephrectomy.  

II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claims pertaining to the evaluation of 
residuals of a nephroureterectomy, postoperative right flank 
and right upper quadrant pain, and right femoral neuropathy, 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court discussed the concept of the "staging" 
the ratings, finding that in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Accordingly, the Board has recharacterized these issues on 
appeal in order to comply with the opinion by the Court in 
Fenderson.  

A.  Status Post Nephroureterectomy

Compensation benefits for status post nephroureterectomy were 
granted by a rating decision dated in March 2000, under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2000).  A 30 
percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7500.  Under the 
provisions of Diagnostic Code 7500, removal of one kidney is 
rated at a minimal evaluation of 30 percent, as in this case.  
If there is nephritis, infection, or pathology of the other 
kidney, removal of one kidney is rated as renal dysfunction.  
Id. 

In November 1989, a right nephroureterectomy was performed.  
Subsequent to this procedure, there is no evidence of 
nephritis, infection, or pathology of the left kidney.  
Accordingly, a 30 percent evaluation is the proper evaluation 
for the removal of the right kidney.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board observes that no specific argument has been raised 
regarding the RO's determination with respect to the 
applicability of 38 C.F.R. § 3.321, and the Board finds that 
the schedular criteria used in the evaluation of the 
disability are adequate as the veteran's status post 
nephroureterectomy does not result in marked inference with 
employment or frequent periods of hospitalization.  The Board 
has reviewed the record with these mandates in mind and finds 
no basis for further action on this question.  VAOPGCPREC 6-
96; 61 Fed.Reg. 66749 (1996).  

In this case, the RO granted service connection and 
originally assigned a 30 percent evaluation for status post 
nephroureterectomy as of the date or receipt of the veteran's 
claim, i.e., July 21, 1998.  See 38 C.F.R. § 3.400 (2000).  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 30 percent 
for the disability at issue at any time subsequent to this 
date.  Id.; Fenderson.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against this claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Postoperative Right Flank And Right Upper Quadrant Pain

Compensation benefits for postoperative right flank and right 
upper quadrant pain were granted by a rating decision dated 
in March 2000, under the provisions of 38 U.S.C.A. § 1151.  A 
10 percent evaluation was assigned by analogy under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  
When utilizing the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in 38 C.F.R. Part 4 (2000), when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

During a right nephroureterectomy in 1989, a portion of the 
twelfth rib was excised.  Medical evidence of record has 
confirmed that the veteran's right flank and upper quadrant 
pain are due to the residual rough stub end of the rib that 
was resected during his nephrectomy.  

Under the provisions of Diagnostic Code 7804, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  Review of the record 
indicates that the nephroureterectomy surgical scar is well 
healed and nonadherent.  Accordingly, the Board finds that 
the appropriate diagnostic code for rating for the veteran's 
right flank and upper quadrant pain is under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5297.  Under this 
diagnostic code, a 10 percent evaluation is warranted when 
one rib is removed.  A 20 percent evaluation is warranted 
when two ribs are removed.  Id.  

As noted above, a portion of the twelfth rib was removed 
during a right nephroureterectomy in 1989.  Hence, a 10 
percent evaluation is warranted under the provisions of 
Diagnostic Code 5297.  Additionally, the Board is required to 
give consideration to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2000), whether 
or not they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As such, in evaluating 
service-connected disabilities, the Board considers 
functional impairment due to pain.  A determination of the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2000).  Functional loss contemplates the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2000).  

The medical evidence documents that the stump end of the 
excised rib on the right was nudging and rubbing, causing 
pain and discomfort that was constant and non-relenting in 
nature.  Pain was found at the mid-axillary line level 
corresponding to the ninth rib region and the stump of the 
excised rib could be felt rubbing on the tissues in the area.  
There was pain on palpation and touch in the immediate 
vicinity of the area described.  Nevertheless, there was no 
sensory deficit in this area and no evidence of abdominal 
atrophy.  Accordingly, functional loss evidenced by motor or 
sensory deficit in the right flank and right upper quadrant 
has not been shown.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
The Board observes that no specific argument has been raised 
regarding the RO's determination with respect to the 
applicability of 38 C.F.R. § 3.321, and the Board finds that 
the schedular criteria used in the evaluation of the 
disability are adequate as the veteran's right flank and 
upper quadrant pain do not result in marked interference with 
employment or frequent periods of hospitalization.  The Board 
has reviewed the record with these mandates in mind and finds 
no basis for further action on this question.  VAOPGCPREC 6-
96; 61 Fed.Reg. 66749 (1996).  

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for postoperative 
right flank and right upper quadrant pain as of the date or 
receipt of the veteran's claim, i.e., July 21, 1998.  See 
38 C.F.R. § 3.400 (2000).  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 10 percent for the disability at issue at 
any time subsequent to this date.  Id.; Fenderson.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against this claim, the doctrine is not for 
application.  Gilbert.

C.  Right Femoral Neuropathy

Compensation benefits for right femoral neuropathy were 
granted by a rating decision dated in July 1999, under the 
provisions of 38 U.S.C.A. § 1151.  A 30 percent evaluation 
was assigned under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8526.  This rating contemplates severe, 
incomplete paralysis of the anterior crural nerve (femoral).  
Id.  A 40 percent evaluation is warranted when there is 
complete paralysis of the femoral nerve or paralysis of the 
quadriceps extensor muscles.  Id.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a, Note.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  Id.  

In the instant case, the veteran complained of weakness and 
numbness in his right leg subsequent to the right 
nephroureterectomy in 1989.  An electromyogram conducted in 
January 1990, found an acute denervation in the right 
iliopsoas muscle.  It was concluded that the denervation was 
recent and partial.  Accordingly, as complete paralysis of 
the femoral nerve or paralysis of the quadricep extensor 
muscles has not been shown, a 40 percent evaluation under 
Diagnostic Code 8526 is not warranted.  Id. 

The veteran has complained of constant pain, weakness, and 
numbness of the right thigh.  He testified that due to the 
weakness in his right leg, he has experienced multiple falls.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
incomplete paralysis, which warrants a 20 percent evaluation.  
38 C.F.R. §§ 4.123, 4.124a (2000).  However, in the instant 
case, the medical evidence of record documents atrophy of the 
right thigh, as well as weakness of the iliopsoas and the 
quadriceps muscles.  Full range of motion was reported, 
however, there was a decrease in strength in the right lower 
extremity.  When peripheral neuritis is characterized by a 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, as it is in this case, 
it is to be rated on the scale provided for injury of the 
nerve involved, with a maximum equal to severe, incomplete, 
paralysis.  Id.  As the current 30 percent evaluation 
assigned contemplates severe, incomplete paralysis of the 
femoral nerve, this is the appropriate rating for the 
veteran's service-connected right femoral neuropathy.    

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
The Board observes that no specific argument has been raised 
regarding the RO's determination with respect to the 
applicability of 38 C.F.R. § 3.321, and the Board finds that 
the schedular criteria used in the evaluation of the 
disability are adequate as the veteran's right femoral 
neuropathy does not result in marked interference with 
employment or frequent periods of hospitalization.  The Board 
has reviewed the record with these mandates in mind and finds 
no basis for further action on this question.  VAOPGCPREC. 6-
96 (1996); 61 Fed.Reg. 66749 (1996).  

In this case, the RO granted service connection and 
originally assigned a 30 percent evaluation for right femoral 
neuropathy as of the date or receipt of the veteran's claim, 
i.e., July 21, 1998.  See 38 C.F.R. § 3.400.  After review of 
the evidence, there is no medical evidence of record that 
would support a rating in excess of 30 percent for this 
disability at any time subsequent to this date.  Id.; 
Fenderson.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against this claim, the 
doctrine is not for application.  Gilbert.


ORDER

Assignment of a rating in excess of 30 percent for status 
post nephroureterectomy from July 21, 1998, is denied.  
Assignment of a rating in excess of 10 percent for right 
flank and right upper quadrant pain from July 21, 1998, is 
denied.  Assignment of a rating in excess of 30 percent for 
right femoral neuropathy from July 21, 1998, is denied.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for cholecystectomy, secondary to a 
service-connected disorder.  As these procedures could not 
have been followed by the RO at the time of the March 2000 
rating decision, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board observes that the RO denied the claim of 
entitlement to service connection for a cholecystectomy on 
the basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  Id.  

The veteran contends that as a result of his surgery in 
November 1989, he incurred Peyronie's disease.  He testified 
at a personal hearing before the RO in December 1999, that 
prior to the surgery he did not have a curvature of the 
penis, nor did he have problems with sexual intercourse.  
Subsequent to the surgery in 1989, the veteran testified that 
his penis curved when erect and he was unable to engage in 
sexual intercourse.  Statements from the veteran's spouse 
confirmed this testimony.  

Medical records from the November 1989 VA surgery, indicate 
that a cystoscopic sheath was inserted into the urethra, and 
then, a balloon-dilating catheter was dilated in the ureter.  
After this was removed, a rigid, ureteroscope was inserted.  
Nursing notes subsequent to the surgery, indicate that the 
veteran's testicles and penis were red and edematous.  The 
penis itself was noted to be swollen.  A Foley catheter was 
removed approximately one week after the surgery.   

A VA examiner opined in May 1999, that "Peyronie's disease 
is as likely as not caused and aggravated by [the veteran's] 
service connected disabilities secondary to sequelae of the 
surgery" in November 1989.  In June 1999, the VA examiner 
added that 

I do not see where surgery was performed 
in the perinium (sic) [ ]and scrotal 
region[.  Peyronie] disease is in most 
part related to abnormal penile 
penetration during sexual intercourse, 
remembered by [the] patient.  [I]n this 
case, such evidence is lacking, and would 
not be service connected as most cases 
are idiopathic in nature.

At a VA examination dated in October 1999, the veteran 
reported that subsequent to the nephroureterectomy in 1989, 
he suddenly had difficulty with erections and curvature of 
the penis.  The VA urologist opined that 

[o]ther than the temporal relationship, 
there is no direct evidence of such a 
cause/effect relationship.  [The veteran] 
does recall that a catheter was removed 
after the procedure causing considerable 
pain in the urethra.  Although this is 
not documented as a typical cause of 
[P]eyronie's disease, since the etiology 
theory of [P]eyronie's disease includes 
penile trauma, some consideration should 
be given to this.

The diagnosis was Peyronie's disease.  The examiner stated 
that Peyronie's disease, by definition, was of unclear 
etiology.  Based on the evidence of record, the Board 
concludes that an additional VA examination and further 
medical opinions would provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for Peyronie's disease, 
secondary to surgery in November 1989 by the VA can be made.  
38 C.F.R. §§ 3.326, 3.327 (2000); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, these issues are remanded for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between his current 
Peyronie's disease and his surgery in 
1989, as well as evidence that provides a 
relationship between residuals of the 
nephroureterectomy conducted in 1989, and 
the cholecystectomy he underwent in June 
1998.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded an 
examination by a urologist who has not 
previously examined him, at a facility 
other than the VA Medical Center in 
Buffalo, New York.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
penile dysfunction, to include Peyronie's 
disease, is related to the surgery 
conducted in November 1989, or to any 
residual therefrom.  The examiner should 
also state whether it is at least as 
likely as not that any diagnosed penile 
dysfunction, to include Peyronie's 
disease, was aggravated by the surgery 
conducted in 1989, or by any residual 
therefrom.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should 
readjudicate on the merits the veteran's 
claims of entitlement to service 
connection for cholecystectomy, secondary 
to service-connected status post 
nephroureterectomy; and entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
Peyronie's disease, secondary to surgery 
in November 1989 by the VA.  If any issue 
on appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


